                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTLEY RETZLER,                              :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1800
                                              :
WILLIAM McCAULEY, III,                        :
et al.,                                       :
        Defendants.                           :



LAURA WARDEN,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1801
                                              :
WILLIAM McCAULEY, III,                        :
et al.,                                       :
        Defendants.                           :


                                        MEMORANDUM

SCHILLER, J.                                                                 JUNE 17, 2019

       In a prior Memorandum and Order, the Court granted leave to pro se Plaintiffs Westley

Retzler and Laura Warden to proceed in forma pauperis, dismissed their Complaints without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to certain Defendants, dismissed the

Complaints with prejudice as to certain other Defendants, and permitted them to proceed against

certain Defendants and file amended complaints. They have each filed an Amended Complaint

that are identical in all respects. For the following reasons, the two cases will be consolidated for

all further purposes under Civil Action Number 19-1800 and the Amended Complaints will be

dismissed without prejudice for failure to comply with Rule 8.
        Retzler’s and Warden’s Original Complaints named the same 46 individuals and

governmental entities as Defendants and alleged that on April 26 and 27, 2017, unspecified

governmental officials entered onto their property at 504 Western Avenue, West Bristol,

Pennsylvania without notice or legal right and took their property. (ECF No. 2 at 16.) They

asserted that they asked unspecified Bristol Township officials from the town’s License and

Inspection Department (“L&I”), Public Works, Police Department, and Solicitor’s Office for

legal documentation showing they had the right to enter upon their property, but no official

would produce any document to justify their entry. (Id.) In attempting to parse their claims, the

Court assumed from the context of the allegations that some of the named individual Defendants,

whom Retzler and Warden did not identify in any way other than to recite their names in the

caption of the Complaint, were employees of Bristol Township or Bucks County, and other

named Defendants are neighbors of Retzler and Warden who complained to Bristol Township or

Bucks County officials about the condition of the Plaintiffs’ property. The only other

Defendants against whom Retzler and Warden made specific allegations were Defendants

Blalock Auto, Raymond Blalock, and Rob’s Towing & Hauling, Inc. Blalock and Blalock Auto

were alleged to have entered their property at the direction of officials and seized, confiscated,

and destroyed four automobiles. (Id. at 21.) Blalock, Blalock Auto, and Rob’s Towing and

Hauling, Inc. were alleged to have failed to produce legal documentation stating a right to seize

their property. (Id. at 17.)

        In the earlier Memorandum and Order, the Court determined that the assertions that

Blalock Auto/Blalock acted with Bristol Township officials to unconstitutionally enter on their

land and seize property was sufficient to pass § 1915 screening. The claims against Rob’s

Towing & Hauling, Inc., however, were dismissed without prejudice because Retzler and
Warden failed to comply with Rule 8’s requirement that they provide a short plain statement

showing that they were is entitled to relief against this Defendant under § 1983. Claims against

unnamed Bristol Township “officials” who allegedly entered upon their land, refused to provide

documentation, and seized their property, were also found insufficient to meet their Rule 8

obligation. Thirty-nine other Defendants, listed in the caption but who were entirely

unmentioned in the body of the Complaints, were dismissed without prejudice and with leave

granted to Retzler and Warden to file an amended complaint. Bucks County and Bristol

Township were dismissed without prejudice because Retzler and Warden failed to state a basis

for municipal liability against them. Finally, the Bristol Township Sewer Department was

dismissed with prejudice because, as a sub-unit of Bristol Township, it is not a separate entity

subject to suit under § 1983.

       Retzler and Warden filed amended complaints on June 5, 2019. Unfortunately, their

latest pleadings fall woefully short of the clear and concise explanation of their claims that the

Court asked them to provide. For example, they have failed to provide a caption listing the

Defendants they intend to include in the new pleading. The allegations are redundant,

conclusory, and include a great deal of extraneous material such as their own personal opinions

about the Defendants’ alleged motivations. Indeed, the new pleading is so confused, ambiguous,

vague, and otherwise unintelligible that no Defendant could possibly understand why they are

being sued to prepare their defense, and the Court cannot fulfil its function under § 1915(e) of

determining whether Retzler and Warden have stated plausible claims.

       Accordingly, the Amended Complaints will be dismissed for failure to comply with Rule

8. The Court will grant Retzler and Warden an opportunity to file a second amended complaint
should they choose to do so. If they determine to proceed with the case, any new pleading must

follow the following guidelines:

       (1) if they both wish to pursue claims, Retzler and Warden must file the new

       pleading jointly, using Civil Action Number 19-1800;

       (2) the new pleading must be entitled a “Second Amended Complaint”;

       (3) the new pleading must be legibly handprinted or typed;

       (4) the new pleading must contain a caption listing each Defendant, identifying

       the Defendant by name or, if the identity is unknown, as a “John Doe No. X”, the

       “X” being used to sequentially distinguish each such unknown person, with the

       assigned number used consistently through the pleading to reference that

       particular person;

       (5) the new pleading must be in a numbered paragraph format with each

       paragraph setting forth one complete allegation against one named Defendant;

       (6) once an allegation is completely set forth in one numbered paragraph, it must

       not be repeated in subsequent paragraphs, other than by incorporating the prior

       numbered paragraph by reference as needed;

       (7) for each named Defendant, Retzler and Warden must describe how that

       Defendant acted personally to harm them, or if liability is based upon the

       Defendant’s role as a municipal official, how that official is subject to supervisory

       liability (as described in the Court’s earlier Memorandum);

       (8) for each public entity Defendant, Retzler and Warden must describe how that

       entity acted through a municipal policy or custom to harm them (as described in

       the Court’s earlier Memorandum);
       (9) the new pleading must not seek to name as a Defendant a sub-unit of a

       municipal government, including but not limited to, a municipal department,

       police department, or office;

       (10) the new pleading must not contain any extraneous material, including but not

       limited to personal opinions and characterizations;

       (11) the new pleading must not refer collectively to “officials,” but must

       specifically state which named Defendants undertook what actions;

       (12) the new pleading must contain a short and plain statement of the claim

       showing that Retzler and Warden are entitled to relief against each named

       Defendant;

       (13) the new pleading must contain a demand for the relief sought against each

       named Defendant.

If Retzler and Warden choose not to file a Second Amended Complaint, only their claims against

Blalock/Blalock Auto will proceed. The Court will defer service at this time, pending Retzler’s

and Warden’s decision to file a Second Amended Complaint. An appropriate Order will be

entered.
